Exhibit 10.1

 

 

HYCROFT MINING HOLDING CORPORATION

8181 E. Tufts Ave., Suite 510

Denver, CO 80237

 

 

July 1, 2020

 

Via E-Mail

Randy Buffington

1250 Parkview Drive

Elko, NV 89891

 

Re:      Transition and Succession Agreement

 

Dear Randy:

 

This Transition and Succession Agreement (the “Agreement”) will confirm our
mutual understanding and agreements regarding your assistance in facilitating a
successful transition to a new President and Chief Executive Officer of Hycroft
Mining Holding Corporation (“HYMC” and together with its consolidated subsidiary
entities, the “Company”). Unless otherwise defined herein, capitalized terms
shall have the meaning ascribed to them in the Employment Agreement dated as of
March 15, 2019 between you and Hycroft Mining Corporation (the “Employment
Agreement”), which agreement was assigned to and assumed by the Company
effective as of the closing of the business combination between HYMC, Autar Gold
Corporation (f/k/a MUDS Acquisition Sub, Inc.) and Hycroft Mining Corporation.

 

In order to effectuate a smooth transition and succession to a new President and
Chief Executive Officer and the separation of your employment by the Company,
for good and valuable consideration, the sufficiency of which is hereby agreed
to and acknowledged, you, and the Company hereby agree as follows:

 

1.       Termination of Employment and Board Membership.

 

(a)     Pursuant to the mutual agreement of you and the Company, you hereby
resign and your employment by the Company shall be deemed to be terminated
effective as of July 1, 2020 (the “Termination Date”). As of the Termination
Date, your resignation shall be accepted and you will be deemed to have ceased
employment with and to no longer hold any positions as an officer with any of
the Company, including without limitation, HYMC and all of its direct and
indirect subsidiaries, or as a director, member or manager of any of HYMC and
its subsidiary entities.

 

(b)     You hereby resign your position as a member of the Board of Directors of
HYMC and as a member or manager of all subsidiary entities as of the Termination
Date.

 

(c)     In order to facilitate the transition to your successor as President and
Chief Executive Officer, you agree that for a period of 24 months following the
Termination Date (the “Consulting Period”) to provide consulting, transition
assistance and advice upon the reasonable request of the Board of Directors or
the Chief Executive Officer of HYMC, as described in more detail in Section 4(c)
below; provided, however, that subject to the terms of the Consulting Agreement
(as hereinafter defined), such transition assistance and advice shall be subject
to your consent, which shall not be unreasonably denied, withheld or delayed.

 

1

--------------------------------------------------------------------------------

 

 

2.       Final Compensation. As soon as administratively practicable after the
Termination Date, the Company shall pay you all accrued but unpaid wages, any
earned but unused vacation days, subject to standard payroll deductions and
withholdings, and any previously unreimbursed business expenses incurred on
behalf of the Company, subject to the presentation of documentation therefor in
accordance with the Company’s regular reimbursement procedures and practices.
Any personal advances due made to you by the Company that are not related to
previously unreimbursed business expenses will be deducted from the cash amounts
otherwise due to you hereunder.

 

3.       Full Payment. You hereby acknowledge that the payments and arrangements
set forth in this Agreement, if timely paid and performed in accordance with
this Agreement, constitute full and complete satisfaction of any and all amounts
properly due and owing to you as a result of your employment with the Company
and the termination thereof; provided, however, that nothing herein shall
adversely affect or modify your vested rights to payments under any qualified or
non-qualified benefit plans of the Company in which you were a participant.

 

4.        Salary Continuation Payments and Compensation Arrangements.

 

(a)     Salary Continuation Payments. Following your resignation and termination
of your employment by the Company, as of the Termination Date, you shall receive
salary continuation payments, based upon your annual salary of $525,000 as of
the Termination Date, payable for a period of 24 months, payable in cash in
bi-weekly installments (“Salary Continuation Payments”) pursuant to and subject
to the conditions set forth in the Employment Agreement and subject to your
performance of your obligations pursuant to this Agreement, including, without
limitation, under Section 12 hereof; provided, however, that such Salary
Continuation Payments will not commence until after the expiration of the
Revocation Period (as defined below) and provided further, that at such time
when the installments remaining to be paid do not fall within the “involuntary
separation pay” exclusion from Section 409A set forth in Section 9 of the
Employment Agreement, the remaining installments shall be paid in accordance
with the schedule provided in the Employment Agreement.

 

(b)     Special Discretionary Equity Bonus. In recognition of your successful
efforts in developing a new process to economically and profitably recover gold
from sulfide ores in a heap leach process and restarting mining operations at
the Hycroft Mine and to reward and compensate you for transition assistance, and
subject to your resignation as an officer and the termination of your employment
by the Company and resignation from the Board of Directors, effective upon the
expiration of the revocation periods set forth in Section 10 hereof without
revocation, HYMC shall award to you a special discretionary equity bonus in the
form of $1,300,000 in restricted stock units convertible into shares of HYMC
Class A common Stock, as determined by the closing price of HYMC’s common stock
on the date of grant, and vesting pro rata over a period of two (2) years
following the grant date (“Special Discretionary Equity Bonus”). Such Special
Discretionary Equity Bonus, as and if awarded in accordance with the terms
hereof, shall be granted as of the Termination Date pursuant to a Special
Discretionary Equity Award Agreement.

 

2

--------------------------------------------------------------------------------

 

 

(c)     Consulting Arrangements.

 

(i)     You agree that following the termination of your employment, you shall
enter into the form of consulting agreement (the “Consulting Agreement”)
attached as Exhibit A hereto, effective upon the expiration of the revocation
periods set forth in Section 10 hereof without revocation, to provide consulting
services on a consulting basis to the Company in your areas of expertise
relating to the Hycroft Mine’s operations and perform such other services as may
reasonably requested of you by the Board of Directors or the Chief Executive
Officer of HYMC (collectively, the “Consulting Services”). You shall be
compensated for the provision of Consulting Services at a rate of $25,000 per
month regardless of whether any request for the provision of Consulting Services
is made to you during each month of the Consulting Period. You understand and
agree that, while performing Consulting Services for the Company after the
Termination Date, you will not be eligible to participate in or accrue benefits
under any of the Company’s benefit plans for which status as an employee is a
condition of such participation or accrual. Except as provided in Section 6
hereof, to the extent that you may be deemed eligible to participate in any
benefit plan of the Company, you hereby waive your participation.

 

(ii)     Independent Contractor Status. You hereby acknowledge and agree that,
during the Consulting Period, you will be deemed to be an independent contractor
of the Company. From and after the Termination Date, you shall not be an agent
or employee of the Company and shall not be authorized to act on behalf of the
Company. The Company will not make deductions for taxes for any consulting fees
payable pursuant to Section 4(c)(i), and any personal income and self-employment
taxes for such fees shall be your sole responsibility. You hereby agree to
indemnify and hold the Company and the other entities released herein harmless
for any tax claims or penalties resulting from any failure by you to make
required personal income and self-employment tax payments with respect to such
consulting fees.

 

(iii)     Reimbursement of Business-Related Expenses. Subject to prior approval
and authorization, the Company will reimburse you for all reasonable and
necessary out-of-pocket expenses for travel, lodging, meals, or any other
similar expenses incurred by you at the request of the Company and in connection
with the performance of the Consulting Services hereunder upon receipt of
documentation therefor in accordance with the Company’s regular reimbursement
procedures and practices in effect from time to time.

 

(d)     Termination of Salary Continuation Payments. If you recommence work with
the Company as an employee (but not as a consultant pursuant to Section 4(c)
hereof) before all Salary Continuation Payments have been made to you or are
determined to be in breach of any of your obligations under this Agreement, such
payments will stop as of the effective date of commencement of such work.

 

(e)      Unemployment Compensation. While you may not be precluded from applying
for and receiving unemployment compensation benefits, if you do receive any such
benefits for the same weeks for which you are receiving Salary Continuation
Payments, any amounts you receive in unemployment compensation will be deducted
from the Salary Continuation Payments made to you for those weeks. In addition,
the following will be deducted from your Salary Continuation Payments if
received for the same weeks you are receiving Salary Continuation Payments:
short-term disability (STD) and worker’s compensation benefits.

 

3

--------------------------------------------------------------------------------

 

 

5.        Employee Benefits.

 

(a)     The Company shall provide you with the opportunity to continue group
medical and dental insurance coverage equivalent to that provided to senior
officers of HYMC for a period of eighteen (18) months following the Termination
Date (the “Salary Continuation Period”), pursuant to the terms of this Section
5(a). You and your dependents may make a timely election, effective as of the
day after the Termination Date, to continue your group medical and dental
coverage under Code Section 4980B (“COBRA”). If such a timely COBRA election is
made, the Company will deduct from each Salary Continuation Payment an amount
equal to the employee portion of the bi-weekly premium payable by similarly
situated senior officers for such medical and dental coverage, to the extent you
and your dependents remain eligible for COBRA continuation coverage, and the
Company will directly pay such deducted amount, and any remaining premium, for
such coverage. Any taxes required to be withheld for the portion of the
bi-weekly premium for such COBRA continuation coverage that is payable by the
Company will be withheld from Salary Continuation Payments. The Company’s
payment of its share of the COBRA premiums described in this Section 5(a) is
subject to the performance of your obligations pursuant to this Agreement,
including, without limitation, pursuant to Section 12 hereof.

 

(b)     To the extent permitted under any of the Company’s benefit plans, the
Company shall continue to provide and you shall continue to participate in any
group accident insurance, short-term disability insurance, life insurance or
long-term disability insurance coverage for a period of eighteen (18) months
following the Termination Date. Immediately thereafter, any group accident
insurance, short-term disability insurance, life insurance or long-term
disability insurance coverage you have with the Company will terminate. To the
extent such continuation of coverage is not permissible under any such benefit
plan, your coverage under such plan will terminate as of the Termination Date
and the Company shall pay to you an amount each month for a period of eighteen
(18) months thereafter equal to the premium under such plan that the Company
paid on your behalf for coverage under such plan immediately prior to the
Termination Date (or $17.20 per month under the group accident insurance plan,
$86.00 per month under the group life insurance plan and $206.25 per month under
the group long-term disability plan), which the Company shall pay coincident
with any payments you are scheduled to receive pursuant to Section 4(a) hereof.

 

(c)     Notwithstanding anything to the contrary in Section 5(a) and/or Section
5(b) hereof, in the event that you receive or obtain benefits of the type
described in Section 5(a) and/or Section 5(b) hereof from another employer, then
the Company’s obligation to provide such benefits under this Agreement shall
terminate. You hereby covenant and agree to promptly inform and notify HYMC in
writing of your right to receive or obtain benefits of the type described in
Section 5(a) and/or Section 5(b) hereof.

 

(d)     All amounts allocated to your 401(k) account are subject to the vesting
and other terms of the 401(k) Plan, which shall not be deemed to have been
modified by this Agreement; provided, however, that the Company acknowledges
that your account is fully vested as of the date of this Agreement. You may
receive a distribution of your account balance in the 401(k) Plan following the
Termination Date. If your account balance in the 401(k) Plan is less than
$5,000, it will be distributed automatically. For the avoidance of doubt,
nothing herein shall adversely affect or modify your rights to payment of vested
benefits under any qualified or non-qualified benefit plan of HYMC in which you
were a participant.

 

4

--------------------------------------------------------------------------------

 

 

6.       Outstanding Equity Awards. As of the Termination Date, pursuant to
equity award agreements made and entered into as of February 20, 2019 and
amended as of May 29, 2020 (collectively, the “Equity Award Agreements”), you
hold an aggregate of 80,072 vested restricted stock units (“RSUs”) consisting of
the following: (i) 31,126 time-based RSUs vested on May 29, 2020; (ii) 34,239
time-based RSUs vested on June 1, 2020; (iii) 7,003 performance-based RSUs
vested on May 29, 2020; and (iv) 7,704 performance-based RSUs vesting on June 1,
2020 (collectively, “Outstanding Equity Awards”). All of the Outstanding Equity
Awards will convert into shares of HYMC Class A common stock on December 31,
2020 or such other date as is provided in the applicable Equity Award Agreement
pursuant to which such awards were granted.

 

7.       Employee Nondisclosure, Noncompetition, Nonsolicitation and Inventions
Agreement. You acknowledge and agree that as a condition to any and all payments
under this Agreement and the vesting of equity awards, you shall continue to be
bound in all respects to the terms and conditions of that certain Employee
Nondisclosure, Noncompetition, Nonsolicitation and Inventions Agreement in the
form attached hereto as Exhibit B (the “ENNNI Agreement”), which ENNNI Agreement
was assigned to and assumed by the Company and that the ENNNI Agreement remains
in effect as a legally valid and binding agreement between you and the Company
on the date hereof (as amended pursuant to the Employment Agreement and as set
forth below in this Section 7). You acknowledge and agree that the Company will
not provide compensation and/or benefits set forth above if you do not comply
with and continue to be bound by the terms of the ENNNI Agreement (as amended as
set forth below in this Section 7). You acknowledge and agree that:

 

(a)     You are, and will continue to be, bound by the terms of such ENNNI
Agreement (as amended as set forth below in this Section 7) as assigned to and
assumed by the Company;

 

(b)     the ENNNI Agreement shall continue in full force and effect after the
date hereof, except as provided below:

 

(i)     “Confidential Information” under such agreement shall mean “all
information disclosed to you or known to you, either directly or indirectly in
writing, orally or by drawings or observation of parts or equipment, as a
consequence of or through your employment with the Company, that is not
generally known to the public or in the relevant trade or industry, about the
Company's business, products, processes, services, investors and suppliers”;

 

(ii)     Exhibit 1 – “List of Prior Inventions, Discoveries or Ideas and
Original Works of Authorship Created, Developed or Conceived by the Employee
Prior to Beginning Employment with the Company” shall be updated to include
Patent Applications 62671995, 62747120 and 16412368 and PCT Number US 1932310;
and

 

5

--------------------------------------------------------------------------------

 

 

(iii)     The sections of the ENNNI Agreement entitled “No Solicitation of
Executives”, “No Solicitation or Acceptance of Business from Customers or
Business Partners”, and “Non-Competition”, and the applicable provisions
thereunder, shall each be amended to apply to the term of employment and 24
months following your termination of employment with the Company, so long as you
are receiving the Salary Continuation Payments pursuant to Section 4(a) hereof;
provided, however, that notwithstanding the foregoing, if Salary Continuation
Payments are terminated by the Company pursuant to a breach by you of the terms
and conditions of this Agreement or the ENNNI Agreement, then the sections of
the ENNNI Agreement entitled “No Solicitation of Executives”, “No Solicitation
or Acceptance of Business from Customers or Business Partners”, and
“Non-Competition”, and the applicable provisions thereunder, shall continue to
apply following such termination of Salary Continuation Payments hereunder;

 

(c)     except as otherwise provided in Section 7(b) above, executing this
Agreement does not change or alter your obligations under the ENNNI Agreement,
including, without limitation, the obligations under Section 5 – Inventions
(other than to update to expressly include patent applications files after the
date of the ENNNI Agreement), Section 6 – No Solicitation of Employees, Section
7 – No Solicitation or Acceptance of Business from Customers or Business
Partners, Section 8 – Non-Competition and Section 10 – Returning Personal
Property and Confidential, Proprietary, or Trade Secret Information;

 

(d)     the continuing obligations under the ENNNI Agreement is supported by
adequate and sufficient consideration, including but not limited to the
consideration and payments under this Agreement; and

 

(e)     the terms of the ENNNI Agreement are incorporated herein by reference.

 

6

--------------------------------------------------------------------------------

 

 

8.        Release.

 

(a)     By executing this Agreement, effective upon the Termination Date, you
hereby, on your own behalf and on behalf of your agents, representatives,
assigns, heirs, executors and administrators (collectively, the “Employee
Releasors”) fully and unconditionally release, remise, acquit and forever
discharge each of HYMC, its subsidiary entities and, for the avoidance of doubt,
any obligations, liabilities or claims relating to Hycroft Mining Corporation,
and each of their respective officers, directors, stockholders, managers,
members, agents, employees, consultants, independent contractors, attorneys,
advisors, successors and assigns (collectively, the “Company Releasees”) from
any and all claims, causes of action, charges, complaints, demands, costs,
rights, losses, damages and other liability whatsoever, known or unknown
(collectively, the “Claims”), which you have or may have against any Company
Releasee arising on or prior to the date you execute this Agreement, including
but not limited to any Claims arising under or in connection with your
employment with, or termination of employment from, the Company or your
relationship with HYMC and its subsidiary entities, dismissal, redundancy,
wrongful termination, breach of contract, fraud, deceit, negligence,
misrepresentation, defamation, disability, discrimination of any type, unlawful
deduction from wages, breach of rights or entitlements under the United States
Age Discrimination in Employment Act, the United States Americans with
Disabilities Act of 1990, the United States Family and Medical Leave Act of
1993, Title VII of the United States Civil Rights Act of 1964, 42 U.S.C. §1981,
the laws of the state of Nevada and Colorado, the laws of the United States, and
any workers’ compensation or disability claims or any other federal, state,
local, foreign, common or other law, other than the Excluded Claims (as defined
below). You further agree that you will not file or permit to be filed on your
behalf any such Claim and represent and warrant that you have not instituted any
such Claim or assigned or transferred any such Claim to any person or entity, in
any manner, including by subrogation, operation of law or otherwise.
Notwithstanding the preceding sentence or any other provision of this Agreement,
this Agreement is not intended to interfere with your right to file a charge
with the Equal Employment Opportunity Commission (the “EEOC”) in connection with
any Claim you believe you may have against any of HYMC or its subsidiary
entities. However, by executing this Agreement, you hereby waive the right to
recover in any proceeding you may bring before the EEOC or any state human
rights commission or in any proceeding brought by the EEOC or any state human
rights commission on your behalf. In addition, you agree to waive any rights you
may have under any other agreement with any of HYMC or its subsidiary entities.
Notwithstanding the preceding two sentences or any other provision hereof, this
Release is for any relief, no matter how denominated, including, but not limited
to, injunctive relief, wages, back pay, front pay, compensatory damages, and
punitive damages. For purposes of this Agreement, the term “Excluded Claims”
shall mean claims (i) to enforce any of your rights under or pursuant to this
Agreement or any of the Equity Award Agreements, as amended hereby, (ii) for
indemnification by HYMC arising under or in connection with your position as an
officer and/or employee of HYMC, subject to your entitlement to indemnification
under applicable law, the HYMC constating documents and the Indemnification
Agreement dated as of May 29, 2020, (iii) any claims that may arise and relate
to facts occurring after the Termination Date, and (iv) with respect to your
employment with of the Company prior to the Termination Date, claims for
benefits accrued by and payable to you under the terms and conditions of any
employee benefit plan of the Company in which you were a participant prior to
your Termination Date and which remain due and payable in accordance with the
terms of such plan, as in effect from time to time.

 

(b)     You recognize that the monies, benefits and treatment of equity awards
set forth in this Agreement constitute consideration for the release set forth
in Section 8 of this Agreement (the “Release”) and you agree that you will not
seek anything further from any Company Releasee. You recognize that you are
bound by this Agreement and that anyone who succeeds to your rights and
responsibilities, such as your heirs or the executor of your estate, is also
bound. This Agreement is made for the benefit of the Company Releasees,
including the individuals and entities collectively described herein, as well as
all who succeed to their rights and responsibilities, such as the successors and
assigns of the corporate entities, and the heirs and executors of the estates of
the individuals collectively referred to herein as Company Releasees.

 

(c)     By executing this Agreement, effective upon the Termination Date, the
Company, on behalf of all of the Company Releasees, does hereby fully and
unconditionally release, remise, acquit and forever discharge you and each of
your agents, representatives, assigns, heirs, executors and administrators (the
“Executive Releasees”) from any and all Claims which any of them have or may
have against any of the Executive Releasees arising on or prior to the
Termination Date, including but not limited to any Claims relating to the
activities, services, actions, failures to act or any other such deeds, misdeeds
or omissions whatsoever by you, or otherwise relating to you, not involving
fraud, whether in your capacity as an employee, officer, director, stockholder
or otherwise.

 

7

--------------------------------------------------------------------------------

 

 

9.       Representation; Voluntary Execution. You are strongly encouraged to
consult an attorney regarding this Agreement. You hereby acknowledge that you
are entering into this Agreement voluntarily and, by your act of signing below,
you agree to all of the terms and conditions of this Agreement and intend to be
legally bound hereby.

 

10.      Acknowledgement of Your Rights to Consider and Revoke the Release. You
understand, agree and acknowledge that:

 

(a)     you have been advised and encouraged by the Company to have this
Agreement reviewed by legal counsel of your own choosing and you have been given
ample time to do so prior to signing this Agreement;

 

(b)     you have been provided at least twenty one (21) days to consider this
Agreement and to decide whether to agree to the terms contained herein;

 

(c)     you have the right to revoke the release set forth in Section 8 of this
Agreement (the “Release”) during the seven (7) day period following the date you
sign this Agreement (the “Revocation Period”) by giving written notice of such
revocation to David S. Stone, legal counsel of the Company, on or prior to the
seventh day after the date you sign this Agreement and, if you exercise your
right to revoke the Release, you will forfeit your right to receive any of the
Salary Continuation Payments and the Special Discretionary Equity Bonus;

 

(d)     No payments, other than those that may be required pursuant to Section 2
hereof, shall be paid to you until at least eight (8) days after you sign this
Agreement and will be paid only if you do not revoke the Release contained in
this Agreement pursuant to Section 10(c) hereof;

 

(e)     The Company’s payments with respect to your COBRA premium provided
herein will be paid only if you do not revoke the Release contained in this
Agreement pursuant to Section 10(c) hereof; and

 

(f)     by signing this Agreement, you represent that you fully understand the
terms and conditions of this Agreement and you intend to be legally bound by
them.

 

11.      Press Release; No Detriment or Disparagement.

 

(a)     You and the Company shall mutually agree on the terms of a press release
announcing your transition and succession.

 

(b)     You shall not (i) engage or intentionally cause or direct others to
engage in any act detrimental to any of the Company or its subsidiary entities,
any of their officers, partners, members, associates, employees, directors,
managers, parents, subsidiaries, affiliates and related entities, and/or their
business relations or (ii) make or intentionally cause or direct others to make
any written or oral statement that disparages or tends to disparage any of the
Company or its subsidiary entities, any of their officers, partners, members,
associates, employees, directors, managers, parents, subsidiaries, affiliates
and related entities, and/or their business relations.

 

8

--------------------------------------------------------------------------------

 

 

(c)     The Company shall not (i) engage or intentionally cause or direct others
to engage in any act detrimental to you or your business relations or (ii) make
or intentionally cause or direct others to make any written or oral statement
that disparages or tends to disparage you or your business relations.

 

12.     Cooperation. You agree to fully cooperate with the Company and their
attorneys in connection with the defense of any charge, investigation or
litigation in which you have relevant facts or potentially relevant testimony.
Should such a request be made while you are receiving Salary Continuation
Payments or payments for Consulting Services, you will not be further
compensated for your time in connection with such cooperation, but to the extent
possible, the Company and their agents will schedule time at your convenience.
If such a request is made by the Company after we cease making Salary
Continuation Payments or payments for Consulting Services, you will be paid a
reasonable rate, consistent with any statutes, rules, regulations or case law
for any time you spend in such endeavor.

 

13.     Return of Property. On the Termination Date, you shall promptly deliver
to the Company all electronic equipment, correspondence, drawings, blueprints,
models, manuals, letters, notes, notebooks, reports, programs, plans, proposals,
financial documents or any other documents, including all copies in any form or
media, concerning the Company’s operations, mining plans, metallurgical data,
products or processes which contain any Confidential Information; provided,
however, that (a) you may retain and the Company shall transfer title to you for
the 2020 Ford F-15 truck currently used by you to travel to the Hycroft Mine;
and (b) you may retain your laptop computer and have the right to continue to
access Company Confidential Information solely for the purpose of providing
Consulting Services at the request of the Company.

 

14.     Non-Admission. This Agreement does not constitute an admission by the
Company that any action taken with respect to you was wrongful, unlawful or in
violation of any local, state, or federal act, statute, constitution, or common
law, and the Company specifically denies any such wrongdoing or violation. You
shall not state or imply the contrary to any person or entity.

 

15.     Continuation of Restrictive Covenants. You hereby expressly acknowledge
that the restrictive covenants of non-competition, nonsolicitation of employees
and customers and confidentiality set forth in the ENNNI Agreement by which you
are bound during the Salary Continuation Period or until such covenants and
obligations expire, if at all, pursuant to their terms. In the event you
materially breach any of such covenants, the Company’s obligations to make
payments pursuant to the provisions of Sections 4 and 5 hereof shall be of no
further force and effect and shall immediately cease and, notwithstanding any
other provision to the contrary in this Agreement, you shall immediately forfeit
any right to any unvested equity awards under the Special Discretionary Equity
Bonus evidenced by the Special Discretionary Equity Award Agreement, which
unvested awards will be immediately cancelled and forfeited.

 

9

--------------------------------------------------------------------------------

 

 

16.     Withholding. All payments being made to you under this Agreement will be
subject to withholding for federal income taxes and, where applicable, to
withholding for Social Security, Medicare, unemployment compensation and state,
county and city taxes.

 

17.     Section 409A Compliance.  With respect to any benefits provided under
this Agreement that are subject to Section 409A, it is intended that the terms
of this Agreement comply with the terms and conditions of Section 409A and the
regulations and guidance promulgated thereunder and all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.  If any amount payable under
this Agreement is to be paid in two or more installments, for purposes of
Section 409A, each installment shall be treated as a separate payment.

 

18.     Severability. If any provision of this Agreement is found by a court of
competent jurisdiction to be invalid or unenforceable, the court will modify
such provision to the minimum extent necessary to make such provision valid and
enforceable or, if that is not possible, the court will strike such provision
from this Agreement. The invalidity or unenforceability of any provision of this
Agreement will not affect the force, effect, and validity of the remaining
provisions of this Agreement; provided, however, that Section 8 of this
Agreement shall be deemed to be an essential term of this Agreement and, to the
extent such Section is deemed invalid or unenforceable, in whole or in part, the
remainder of this Agreement will be enforceable, if at all, solely at HYMC’s
option.

 

19.     Amendment. This Agreement cannot be amended, modified, waived,
discharged or terminated, except in a writing signed both by you and a duly
authorized representative of HYMC.

 

20.     Entire Agreement. This Agreement, collectively with the ENNNI Agreement,
the Consulting Agreement, the Special Discretionary Equity Award Agreement and
the equity award plans pursuant to which such equity awards were granted, and
any qualified or non-qualified benefit plans of any of the Company in which you
were a participant, contain the entire agreement between you and the Company
with respect to the subject matter hereof and shall supersede all other prior
and contemporaneous agreements and understandings with respect to such subject
matter.

 

21.     Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile or other electronic signature), each of
which shall constitute an original and all of which taken together shall
constitute one and the same instrument.

 

22.     Governing Law and Forum for Disputes. The laws of the State of Colorado
will govern the validity, interpretation, construction and performance of this
Agreement, without regard to the conflict of laws principles thereof. Any action
or proceeding against the parties relating in any way to this Agreement (a
“Dispute”) must be brought and enforced in the courts of the State of Colorado,
and the parties irrevocably (i) submit to the jurisdiction of such courts in
respect of any such action or proceeding and (ii) waive any right to a trial by
jury of any Dispute.

 

10

--------------------------------------------------------------------------------

 

 

23.     Successors and Assigns. This Agreement shall be binding upon you and the
Company and shall inure to the benefit of each such party and their successors
and assigns, and shall be binding upon you, your heirs and personal
representatives. None of your rights or obligations hereunder may be assigned or
delegated, except that in the event of your death or disability, any of your
rights hereunder shall be transferred to your estate or personal representative,
as the case may be. The Company may assign any of their rights and obligations
under this Agreement in whole or in part to affiliates of HYMC without your
prior consent. Any entity into which any of the Company is merged, or with which
the any of the Company is consolidated, or which acquires the business of the
Company shall be deemed to be a successor of the Company for purposes hereof, as
the case may be.

 

24.     Notices. All notices, requests, consents, and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if delivered personally, or mailed
first-class, postage prepaid, by registered or certified mail (notices sent by
mail shall be deemed to have been given on the date sent), or by confirmed
facsimile transmission with a hard copy deposited in first class mail the same
day or the following day, as follows (or to such other address as either party
shall designate by notice in writing to the other):

 

 

If to the Company:

Hycroft Mining Holding Corporation

8181 E. Tufts Ave., Suite 510

Denver, CO 80237

Attn: Stephen M. Jones, Executive Vice President and CFO

Telephone Number: 303 524-1947 (Office)

Email: steve.jones@hycroftmining.com

 

With a copy to:

 

David S. Stone, Esq.

Neal, Gerber & Eisenberg LLP

2 North LaSalle Street

Suite 1700

Chicago, IL 60602

Telephone Number: (312) 269-8411

Email: dstone@nge.com

 

If to Executive:

 

Randy Buffington

1250 Parkview Drive

Elko, NV 89891

Telephone Number: (775) 813-6249

Email: Steda947@yahoo.com

 

11

--------------------------------------------------------------------------------

 

 

25.     Continued Indemnification. Nothing herein shall adversely affect your
right to be indemnified by HYMC following the Termination Date for any claims
made against you by third parties due to your position as a director, officer
and employee of the Company.

 

26.     No Mitigation; No Offset. You shall be under no obligation to seek other
employment and, except as expressly provided in this Agreement, there shall be
no offset against amounts due to you under this Agreement on account of any
compensation attributable to any subsequent employment that you may obtain.

 

[SIGNATURE PAGE TO FOLLOW]

 

12

--------------------------------------------------------------------------------

 

 

You may formally accept the terms of this Agreement by signing below and
returning it to me.

 

 

Very truly yours,

 

              Hycroft Mining Holding Corporation  

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen M. Jones

 

 

 

Stephen M. Jones

 

 

 

Executive Vice President, Chief

Financial Officer and Secretary

 

                  Autar Gold Corporation                     By: /s/ Stephen M.
Jones       Stephen M. Jones      

Executive Vice President, Chief

Financial Officer and Secretary

 

 

 

I acknowledge that I have read and understand and agree to all the terms of this
Agreement and further acknowledge that I have had the opportunity to review it
with an attorney.

 

 

Dated:

 June 30, 2020

 

By:

/s/ Randy E. Buffington

 

 

 

 

 

 Randy Buffington

 

 

13

--------------------------------------------------------------------------------

 

 

EXHIBIT A

consulting agreement

 

This Consulting Agreement (this “Agreement”) is made and entered into as of this
1st day of July, 2020, by and among Hycroft Mining Holding Corporation, a
Delaware corporation (“HYMC”), and Randy Buffington, an individual
(“Consultant”).

 

WHEREAS, prior to the date hereof, Consultant was the Chairman, President and
Chief Executive Officer of HYMC;

 

WHEREAS, Consultant and HYMC entered into that certain Transition and Succession
Agreement, dated as of July 1, 2020, to provide certain benefits to Consultant
and HYMC upon his resignation as an officer and director of HYMC and its
subsidiaries (the “Transition and Succession Agreement”);

 

WHEREAS, Consultant’s employment with HYMC and its subsidiaries terminated as of
his resignation effective July 1, 2020 pursuant to the terms of the Transition
and Succession Agreement; and

 

WHEREAS, Consultant was instrumental in HYMC’s successful efforts in developing
a new process to economically and profitably recover gold from sulfide ores in a
heap leach process and restarting mining operations at the Hycroft Mine and HYMC
desires to receive consulting services on a consulting basis in Consultant’s
areas of expertise relating to the Hycroft Mine’s operations and to receive such
other services as may reasonably be requested of Consultant by the Board of
Directors or Chief Executive Officer of HYMC (collectively, the “Consulting
Services”) effective upon expiration without revocation of the statutory
revocation periods set forth in the Transition and Succession Agreement.

 

NOW, THEREFORE, in consideration of the premises and the representations and
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.       Engagement. Effective upon expiration without revocation of the
statutory revocation periods set forth in the Transition and Succession
Agreement, HYMC hereby engages Consultant to perform the Consulting Services
during the Term (as defined in Section 2), and Consultant hereby accepts such
engagement upon the terms and conditions set forth in this Agreement.

 

2.        Term. This Agreement shall commence as of the date of expiration
without revocation of the statutory revocation periods set forth in the
Transition and Succession Agreement and shall continue until the earliest to
occur of:

 

(a)     that date that is 24 months from the date hereof; and

 

(b)     termination in accordance with Section 6 (the “Consulting Period”).

 

 

--------------------------------------------------------------------------------

 

 

3.       Consulting Services. In order to facilitate the continued development
and operation of the Hycroft Mine and the transition to your successor as
President and Chief Executive Officer, you agree that for the Consulting Period
you agree to provide consulting, technical advice and transition assistance upon
the reasonable request of the Board of Directors or the Chief Executive Officer
of HYMC; provided, however, that such transition assistance and advice shall be
subject to your consent, which shall not be unreasonably withheld or delayed. In
no event shall Consultant be required to provide more than 30 hours of
Consulting Services during any weekly period or more than 100 hours of
Consulting Services during any monthly period.

 

4.        Compensation. As compensation for the Consulting Services rendered by
Consultant during the Term, HYMC shall pay to Consultant compensation at a rate
of $25,000 per month regardless of whether any request for the provision of
Consulting Services is made to you during each month of the Consulting Period.

 

5.        Payment Procedures. HYMC shall issue payments to Consultant on a
monthly basis.

 

6.        Termination.

 

(a)     This Agreement may be terminated:

 

(i)     by mutual written agreement of HYMC and Consultant at any time; or

 

(ii)     by HYMC for Cause (as hereinafter defined).

 

(b)     In the event that this Agreement is terminated in accordance with its
terms for any reason, HYMC shall have no further obligation to Consultant other
than the payment for Consulting Services already rendered in accordance with
Section 4.

 

(c)     Definition of Cause. For purposes of this Agreement, the term “Cause”
shall mean (i) Consultant has been convicted of, or plead nolo contendere to, a
felony or crime involving moral turpitude; (ii) Consultant has committed an act
of personal dishonesty or fraud involving personal profit in connection with
Consultant’s provision of the Consulting Services to HYMC; (iii) Consultant has
committed a material breach of any material covenant, provision, term or
condition set forth in or incorporated by reference into this Agreement,
including, without limitation, the provisions contained in Section 7 of the
Transition and Succession Agreement or in sections of the Employee
Nondisclosure, Noncompetition, Nonsolicitation and Inventions Agreement entered
into by you (the “ENNNI Agreement”) entitled “No Solicitation of Executives”,
“No Solicitation or Acceptance of Business from Customers or Business Partners”,
and “Non-Competition”, and the applicable provisions thereunder, (iv) Consultant
has committed an act which involved willful misconduct or gross negligence on
the part of Consultant; (v) any material failure or unreasonable refusal to
perform the Consulting Services in a reasonably satisfactory manner; (vi) any
material failure or refusal to comply with the lawful written rules and policies
of HYMC and its subsidiaries applicable to consultants to HYMC; or (vii)
Consultant has committed any act that has or reasonably is expected to result in
material injury to the business or reputation of HYMC or its subsidiaries;
provided, however, that no termination under clause (iii), (v) or (vi) above
shall be effective unless Consultant shall have first received written notice
describing in reasonable detail the basis for the termination and within fifteen
(15) days following delivery of such notice, Consultant shall have failed to
cure such alleged behavior constituting “cause”; provided, further, that this
notice requirement prior to termination shall be applicable only if such
behavior or breach is capable of being cured.

 

2

--------------------------------------------------------------------------------

 

 

7.       Continued Restrictive Covenants. Consultant hereby expressly
acknowledges that the restrictive covenants of non-solicitation of employees and
customers and confidentiality set forth in sections of the ENNNI Agreement
entitled “No Solicitation of Executives”, “No Solicitation or Acceptance of
Business from Customers or Business Partners”, and “Non-Competition”, and the
applicable provisions thereunder, by which Consultant is bound during the
Consulting Period shall remain in full force and effect until they expire, if at
all, according to their terms. In the event Consultant breaches any of such
covenants, HYMC’s obligations to make payments pursuant to the provisions of
Section 4 hereof shall be of no further force and effect and shall immediately
cease. The terms of this Section 7 shall survive the termination of this
Agreement.

 

8.       Independent Contractor Status. Consultant’s relationship to HYMC and
its subsidiaries hereunder is one of independent contractor, and nothing
contained in this Agreement shall be construed to imply that Consultant is an
agent or employee of HYMC or its subsidiaries for any purpose, including,
without limitation, withholding for purposes of Social Security or income taxes,
or entitlement to any insurance, retirement or other employee benefits offered
by HYMC or its subsidiaries. This Agreement shall not create any partnership or
joint venture between the parties hereto. Consultant shall not have the right,
power or authority to create any obligation, express or implied, or to make any
representation on behalf of HYMC or its subsidiaries, except as may be expressly
authorized in writing from time to time by HYMC or its subsidiaries, and then
only to the extent of such written authorization.

 

9.      Consultant Representations, Warranties and Covenants. Consultant hereby
represents, warrants and covenants to HYMC and its subsidiaries as follows: (a)
Consultant shall comply with all applicable laws, ordinances, codes and
regulations in performing the Consulting Services under this Agreement and (b)
Consultant has full authority to execute and deliver this Agreement and to
provide the Consulting Services, and this Agreement does not and will not
violate any other agreement to which Consultant is or becomes a party, nor any
law, court order or decree to which Consultant is subject.

 

10.      Binding Effect; Assignment; Substitution.

 

(a)     This Agreement shall be binding upon and inure to the benefit of all of
the parties hereto, their heirs, administrators, personal representatives,
successors and assigns; provided, however, that Consultant may not assign (as a
matter of law or otherwise) this Agreement without the prior, express written
consent of HYMC. Any attempt to assign, transfer, pledge, hypothecate or
otherwise dispose of this Agreement in violation of this Agreement shall be null
and void.

 

3

--------------------------------------------------------------------------------

 

 

(b)     Consultant acknowledges that HYMC expects Consultant specifically to
perform the Consulting Services. Consultant agrees that he may not substitute
any other person or entity to perform any of his obligations under this
Agreement.

 

11.     Amendments; Waiver. This Agreement may only be amended and any term
hereof waived in a written agreement signed both by Consultant and by HYMC. No
delay or omission by any party to this Agreement to exercise its rights under
this Agreement shall impair any such right or power or shall be construed as a
waiver or acquiescence of any default. If a written waiver occurs, no such
written waiver in any particular instance or with respect to any particular term
will be held or construed to constitute a waiver of any other or subsequent
breach.

 

12.     Entire Agreement. This Agreement, together with the Transition and
Succession Agreement, the ENNNI Agreement and a special discretionary equity
award agreement, sets forth the entire understanding of the parties hereto with
respect to the subject matter hereof and supersedes and cancels any prior
agreements, arrangements, representations, warranties or communications (whether
oral or written) between the parties hereto relating to the subject matter
hereof.

 

13.     Governing Law and Forum for Disputes. The laws of the State of Colorado
will govern the validity, interpretation, construction and performance of this
Agreement, without regard to the conflict of laws principles thereof. Any action
or proceeding against the parties relating in any way to this Agreement (a
“Dispute”) must be brought and enforced in the courts of the State of Colorado,
and the parties irrevocably (i) submit to the jurisdiction of such courts in
respect of any such action or proceeding and (ii) waive any right to a trial by
jury of any Dispute.

 

14.     No Presumption Against Drafter; Representation by Counsel. Each of the
parties hereto has jointly participated in the negotiation and drafting of this
Agreement. In the event there arises any ambiguity or question of intent or
interpretation with respect to this Agreement, this Agreement shall be construed
as if drafted collectively by the parties hereto and no presumptions or burdens
of proof shall arise favoring any party by virtue of the authorship of any of
the provisions of this Agreement. Each of the parties hereto acknowledges that
he or it has had the opportunity to consult independent and experienced counsel
of his or its own choice in connection with the negotiation and preparation of
this Agreement and to seek advice as to the legal effect thereof. Each of the
parties hereto represents that he or it has entered into this Agreement without
coercion or undue influence.

 

15.     Interpretation. The headings in this Agreement are included solely for
convenience and shall not affect the interpretation of this Agreement. Unless
the context requires otherwise, any pronouns used in this Agreement shall
include the corresponding singular, plural, masculine, feminine or neuter
pronouns, as the case may be. Underscored references to Sections shall refer to
those Sections of this Agreement. The use of the terms “including” or “include”
shall in all cases herein mean “including, without limitation” or “include,
without limitation,” respectively.

 

4

--------------------------------------------------------------------------------

 

 

16.     Notices. Any notice required or permitted under the terms of this
Agreement shall be in writing and shall be delivered by personal delivery, via
overnight carrier, via facsimile or email or via registered or certified mail,
return receipt requested, first class postage prepaid. If notice is delivered by
personal delivery or via overnight carrier, notice shall be deemed given on the
date that actual delivery is made. If notice is delivered via facsimile, notice
shall be deemed given on the date that the notice is transmitted and written
confirmation of such transmission is obtained. If notice is delivered via mail,
notice shall be deemed given on the earlier of (a) the actual day of delivery or
(b) the third day after the date of mailing. All notices shall be addressed to
the intended recipient as set forth below:

 

If to Consultant, to:

 

Randy Buffington

1250 Parkview Drive

Elko, NV 89891

Telephone Number: (775) 813-6249

Email: Steda947@yahoo.com

 

 

If to HYMC:

Hycroft Mining Holding Corporation

8181 E. Tufts Ave., Suite 510

Denver, CO 80237

Attn: Stephen M. Jones, Executive Vice President and CFO

Telephone Number: (303) 524-1947 (Office)

Email: steve.jones@hycroftmining.com

 

With a copy to:

 

David S. Stone, Esq.

Neal, Gerber & Eisenberg LLP

2 North LaSalle Street

Suite 1700

Chicago, IL 60602

Telephone Number: (312) 269-8411

Email: dstone@nge.com

 

 

or to such other address or to the attention of the person or persons as the
recipient party has specified by proper prior written notice to the sending
party. If more than one method for sending notice as set forth above is used,
the earliest notice date established as set forth above shall control.

 

17.     Counterparts. This Agreement may be signed in multiple counterparts,
each of which taken together will constitute one and the same agreement. This
Agreement may be executed and delivered by facsimile or other electronic
transmission and, if executed and delivered in such manner, shall be binding as
though an executed original shall have been delivered by hand.

 

18.     Severability. If any term or provision of this Agreement is held by a
court of competent jurisdiction to be invalid or unenforceable, then such term
or provision will be limited to the extent necessary or stricken so as to make
the provision valid and enforceable to the fullest extent permitted by law. Such
limitation or striking will not affect any of the remaining provisions of this
Agreement, which will continue in full force and effect as written.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

 

/s/ Randy E. Buffington

 

Randy Buffington

 

 

 

 

 

 

 

HYCROFT MINING HOLDING CORPORATION

      /s/ Stephen M. Jones  

Name: Stephen M. Jones

 

Title: Executive Vice President and Chief Financial Officer  

 

 

 

 

[Signature Page to Buffington Consulting Agreement]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FORM OF EMPLOYEE NONDISCLOSURE, NONCOMPETITION

NONSOLICITATION AND INVENTIONS AGREEMENT

 

This Employee Nondisclosure, Noncompetition, Nonsolicitation and Inventions
Agreement (referred to as the "Agreement") is entered into on
__________________, 2015, by and between Hycroft Mining Corporation (referred to
as the "Company") and me.

 

I desire to be employed by the Company and the Company desires to employ me;
however, as a condition of my employment, the Company requires that I agree to
the terms of and execute this Agreement. I understand that if I do not agree to
the terms of and execute this Agreement, the Company is unwilling to hire and/or
retain me and pay me compensation for my employment. Accordingly, I agree as
follows:

 

1.

At-Will Employment. I understand and acknowledge that my employment with the
Company is for an unspecified duration and constitutes "at-will" employment. Any
representation, statement or implication to the contrary is unauthorized and not
valid unless in writing and signed by both Employee and CEO of the Company. I
acknowledge that this employment relationship may be terminated at any time,
with or without cause, for any cause or for no cause, at the option either of
the Company or myself, and with or without notice.

 

2.

Confidential, Proprietary and Trade Secret Information.

 

 

a)

I understand that “Personal Property” refers to all tangible property including
but not limited to paper, storage devices, computers, phones, automobiles,
machines, tools, equipment, models, molds, any document, record, customer list,
management analysis, notebook, plan, model, component, device, tangible
property, or computer software or code, whether embodied in a disk or in any
other form, etc., that is used, leased, owned or controlled by the Company.

 

 

b)

I understand that “Proprietary Information” means all information that has
commercial value in the business in which the Company is engaged. By way of
illustration, but not limitation, Proprietary Information includes any and all
technical and non-technical information including patent, copyright, trade
secret, proprietary information and other intellectual property and techniques,
sketches, drawings, models, inventions, know-how, processes, apparatus,
equipment, algorithms, software programs, software source documents, formulating
recipes, and formulae related to the current, future and proposed products and
services of the Company, and includes, without limitation, respective
information concerning research, experimental work, development, design details
and specifications, engineering, financial information, procurement
requirements, purchasing manufacturing, customer lists, business forecasts,
sales and merchandising and marketing plans and information.

 

 

i)

“Proprietary Information” also specifically includes but is not limited to joint
ventures, exploration programs, documentation and/or schematics; business
proposals and communications; identities of existing investors; details of
current mineral exploration land packages, technical reports/studies and
associated technical data; and the identity of any persons or entities
associated with or engaged as consultants, advisers, or agents. “Proprietary
Information” further includes proprietary or confidential information of any
third party who may disclose such information to the Company or to the Employee
in the course of the Company’s business.

 

1

--------------------------------------------------------------------------------

 

 

 

c)

I understand that “Trade Secret Information” shall include any information that
is a Trade Secret as defined by the Nevada Uniform Trade Secrets Act.

 

 

d)

I understand that “Confidential Information” means all information disclosed to
me or known to me, either directly or indirectly in writing, orally or by
drawings or observation of parts or equipment, as a consequence of or through my
employment with the Company, that is not generally known to the public or in the
relevant trade or industry about the Company’s business, products, processes,
services, employees, investors, and suppliers. (For purposes of this Agreement,
Proprietary, Confidential, and Trade Secret Information will be collectively
referenced as “Information.”)

 

 

e)

I acknowledge that during the performance of my duties with the Company, I will
receive and have access to the Company’s Personal Property and Information. (To
the extent I may have acquired Company information while performing work for the
Company prior to becoming a Company employee, such Information shall be entitled
to the same protections as Information acquired during my course of employment
with the Company.) Because of the nature of the Company’s business, the
protection of such Personal Property and Information is of vital concern to the
Company. This Information represents one of the most important assets of the
Company and enhances the Company’s opportunity for maintaining business and
future growth.

 

 

f)

In exchange for the consideration set forth in this Agreement, I further
covenant as follows:

 

 

i)

Both during and following employment, I will hold in strictest confidence the
Company’s Information, and will not disclose it to any individual or entity
except with the specific prior written consent of the company, or except as
otherwise expressly permitted by the terms of this Agreement, or compelled by
legal process. In the event I am required by law or a court order to disclose
any such Information, I shall promptly notify the Company of such requirement
and provide the Company with a copy of any court order or of any law which
requires such disclosure and, if the Company so elects, to the extent that it is
legally able, permit the Company an adequate opportunity, at its own expense, to
contest such law or court order.

 

 

ii)

Any Trade Secrets of the Company will be entitled to all of the protections and
benefits under the Nevada Uniform Trade Secret Act and any other applicable law.
If any information that the Company deems to be a Trade Secret is found by a
court of competent jurisdiction not to be a Trade Secret for purposes of this
Agreement, such information will, nevertheless, be considered Confidential
Information for purposes of this Agreement. I hereby waive any requirement that
the Company submit proof of the economic value of any Trade Secret.

 

2

--------------------------------------------------------------------------------

 

 

 

iii)

I will not remove from the Company’s premises (except to the extent such removal
is for purposes of the performance of my duties at home or while traveling, or
except as otherwise specifically authorized by the Company) the Company’s
Personal Property and Information. I recognize that, as between the Company and
me, all of the Personal Property and Information, whether or not developed by
me, is the exclusive property of the Company.

 

 

iv)

I agree not to use any of the Company’s Personal Property or Information for any
purpose, except for the benefit of the Company, and I agree not to disclose,
share, provide or allow use of the Company’s Personal Property or Information to
or with any person, firm or corporation without written authorization from the
CEO. I agree to abide by the Company’s policies and regulations for the
protection of the Company’s Personal Property and Information. I understand and
agree that the unauthorized disclosure, removal or misuse of such Personal
Property or Information will irreparably damage the Company and/or third parties
dealing with the Company.

 

3.

Past Non-Disclosure. I have not used the Company’s Personal Property or
Information for any purpose, except for the benefit of the Company. I further
represent that I have not provided the Company’s Personal Property or
Information to any person, firm or corporation for any purpose, except for the
benefit of the Company.

 

4.

Non-Disclosure of Former Employer Information. I agree that I will not, during
my employment with the Company, improperly use or disclose any confidential,
proprietary or trade secret information of any former or concurrent employer or
other person or entity, and that I will not bring onto the premises of the
Company any unpublished document or confidential, proprietary or trade secret
information belonging to any such employer, person or entity unless consented to
in writing by such employer, person, or entity.

 

5.

Inventions.

 

 

a)

Inventions Retained and Licensed. I have attached hereto, as Exhibit 1, a list
describing all inventions, original works of authorship, developments,
improvements, and Trade Secrets which were made by me prior to my employment
with the Company (collectively referred to as "Prior Inventions"), which belong
to me, and which are not assigned to the Company hereunder; or, if no such list
is attached, by my signature to this Agreement I represent that there are no
such Prior Inventions. If in the course of my employment with the Company, I
incorporate into a Company product, proceeds or machine a Prior Invention owned
by me or in which I have an interest, the Company is hereby granted and shall
have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to
make, have made, modify, use and sell such Prior Invention as part of or in
connection with such product, process or machine.

 

3

--------------------------------------------------------------------------------

 

 

 

b)

Disclosure and Assignment of Inventions. I agree that I will promptly make full
written disclosure to the Company of any and all inventions, original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
techniques, methods, formulas, processes, trademarks or Trade Secrets, whether
or not patentable or registerable under copyright or similar laws, which I may
solely or jointly conceive or develop or reduce to practice during the period of
time I am in the employ of the Company (collectively referred to as
"Inventions"). I further agree that any and all such Inventions are the sole and
exclusive property of the Company; and that I will hold in trust for the sole
right and benefit of the Company, will assign and hereby assign to the Company,
or its designee, all my rights, titles, and interests in and to any and all
Inventions except as provided in the “Non-Assertion” sub-section below. I hereby
waive and quitclaim to the Company any and all claims, of any nature whatsoever,
which I now or may hereafter have for infringement of any patents, mask works or
copyrights resulting from any such application for letters patent or mask work
or copyright registrations assigned hereunder to the Company.

 

 

c)

Works for Hire. I further acknowledge that all original works of authorship
which are made by me (solely or jointly with others) within the scope of and
during the period of my employment with the Company and which are protectible by
copyright are "works made for hire," (hereinafter “Works”) as that term is
defined in the United States Copyright Act or international law and the Company
may file applications to register copyright as author thereof. I assign to the
Company all rights, including all copyright rights throughout the world,
including all renewals and extensions thereof, in and to all Works created by
me, both past and future, during my employment by the Company. I will take
whatever steps the Company requests, including, but not limited to, placement of
the Company’s proper copyright notice on such Works to secure or aid in securing
copyright protection and will assist the Company or its nominees in filing
applications to register claims of copyright in such Works. I will not
reproduce, distribute, display publicly, or perform publicly, alone or in
combination with any data processing or networks system, any Works of the
Company without the written permission of the Company.

 

 

d)

Patent and Copyright Registrations. I further agree to execute all applications,
assignments, contracts and other instruments, as the Company deems necessary to
effectuate the intent of this Agreement. If the Company is unable because of my
mental or physical incapacity or for any other reason to secure my signature on
any such document, then I hereby irrevocably designate and appoint the Company
and its duly authorized officers and agents as my agent and attorney in fact to
act for and in my behalf and stead to execute and file any such document and to
do all other lawfully permitted acts to further the prosecution and issuance of
letters patent or copyright registrations thereon with the same legal force and
effect as if executed by me.

 

 

e)

Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my employment with the Company. The records will be in the
form of notes, sketches, drawings, and any other format that may be specified by
the Company. The records will be available to and remain the sole property of
the Company at all times.

 

 

f)

Non-Assertion. Except for matters listed in Exhibit 1 to this Agreement, I will
not assert any rights as to any inventions, copyrights, patents, discoveries,
concepts, or ideas or improvements thereof, or know-how related thereto, as
having been made or acquired by me prior to my being employed by the Company, or
since the date of my employment and not otherwise covered by the terms of this
Agreement.

 

4

--------------------------------------------------------------------------------

 

 

6.

No Solicitation of Employees. I acknowledge that the Company has invested
substantial time, effort and expense in training and assembling its present
staff. In order to protect that investment by the Company, for a period of one
(1) year following termination of my employment with the Company, regardless of
the reason for such termination, I will not hire, attempt to hire or solicit any
individual who is an employee of the Company at the time of termination or was
an employee of the Company at any time during the year preceding termination of
my employment with the Company.

 

7.

No Solicitation or Acceptance of Business from Customers or Business Partners. I
agree that I, whether acting directly or indirectly, whether as a principal,
consultant, employee, owner, shareholder, director, officer, partner, advisor,
agent, financier, independent contractor or otherwise, during the period of my
employment with the Company and for a period of 1 year immediately following the
termination of my employment for any reason (voluntary or involuntary), whether
with or without cause:

 

 

a)

Will not either directly or indirectly, either for myself or for any other
person or entity, solicit, induce, recruit or encourage any of the Company'
Customers (as defined below) to reduce or negatively change or otherwise alter
their existing relationship, course of dealing or level of business with the
Company. This prohibition specifically includes soliciting, inducing, recruiting
or encouraging any of the Company' Customers to send or do business with an
alternative business or entity;

 

 

b)

Canvass, solicit or accept competing business from any Customer or Prospective
Customer, Business Partner, or Prospective Business Partner of the Company.

 

For purposes of this Agreement, a "Customer" is any person or entity to whom the
Company has sold any of its products or services in the 2 years preceding my
separation from employment with the Company. A “Prospective Customer” is any
person or entity to whom the Company has provided a written proposal to deliver
products or services in the 1 year preceding my separation from employment with
the Company. A “Business Partner” is an individual or entity who is a property
owner or joint venture partner associated with the Company. A “Prospective
Business Partner” is an individual or entity whom the Company is or was actively
pursuing as a potential partner or a business associate, as evidenced by
outstanding written proposals from the Company to the prospective partner or
business associate at anytime during the 1 year preceding the termination of my
employment with the Company.

 

8.

Non-Competition. I agree that during the period of my employment with the
Company and for a period of 1 year immediately following the termination of my
employment with the Company for any reason (voluntary or involuntary), within
the Protected Areas, I, whether acting directly or indirectly, whether as a
principal, consultant, employee, owner, shareholder, director, officer, partner,
advisor, agent, financier, independent contractor or otherwise, will not:

 

 

a)

Either directly or indirectly, for myself or any third party, divert or attempt
to divert any business of the Company;

 

5

--------------------------------------------------------------------------------

 

 

 

b)

Engage in gold mining or mine exploration;

 

 

c)

Accept any position or affiliation with a company as a result of which I will,
in the regular and ordinary course of business, necessarily be called upon,
required, or expected to reveal, base judgments on, or otherwise use Information
that I have received during my employment with the Company;

 

 

d)

Engage or invest in, own, manage, operate, finance, control, or participate in,
lend my name or credit to, or render services or advice to, any business that
conducts gold mining or mine exploration, provided, however, that the beneficial
ownership of less than 5% of any class of securities of any entity having a
class of equity securities actively traded on a national securities exchange or
the Nasdaq Stock Market will not be deemed, in and of itself, to violate the
prohibitions of this paragraph.

 

The “Protected Areas” for purposes of this Agreement shall constitute the State
of Nevada and other mineral districts in which the Company (i) is engaging in
business or actively pursuing an exploration, development or mining opportunity,
as evidenced by outstanding proposals from the Company to the prospective
partner or individual entity with whom the Company is pursuing a business
relationship at the time of termination of my employment with the Company

 

9.

Extension of Non-Solicitation and Non-Compete Covenants. The period of time
applicable to the covenants not to solicit and not to compete will be extended
by the duration of any violation by me of such covenant(s). In addition, the
time periods applicable to the covenants not to solicit employees and not to
compete will be extended by the duration of any period of time during which I am
retained as a consultant to the Company or an independent contractor by the
Company (in any capacity).

 

10.

Returning Personal Property and Confidential, Proprietary, or Trade Secret
Information. Upon termination of employment, or upon the request of the Company
during employment, I will return to the Company all of the Personal Property and
Information in my possession or subject to my control, and I shall not retain
any copies, abstracts, sketches, or other physical embodiment of any of the
Personal Property or Information. I also agree that I will not recreate, copy or
deliver to anyone else any Personal Property and Information of the Company.

 

11.

Reasonableness of Restrictions. I agree and acknowledge that the restrictions of
this Agreement are reasonable and necessary, and will not prevent me from
obtaining adequate and gainful employment upon termination of my employment with
the Company.

 

12.

Duty of Loyalty. I agree that during my employment with the Company, I will not
participate in, assist, or take any action designed to benefit a person or
entity engaging in any business that competes or plans to compete with the
Company.

 

13.

Survival. Termination of my employment, whether voluntary or involuntary,
whether with or without cause (even if I believe such termination is in
violation of the law or contract), shall not impair or relieve me of my
obligations set forth in this Agreement, which shall survive the termination.

 

6

--------------------------------------------------------------------------------

 

 

14.

Remedies and Relief. I agree that it would be impossible or inadequate to
measure and calculate the Company's damages and that the Company will be
immediately and irreparably harmed from any breach of the restrictive covenants
set forth in this Agreement. Accordingly, I agree that in addition to any
remedies at law or equity that may be available to the Company for such breach,
the Company may also seek specific performance, seek appropriate injunctive
relief to prevent a breach, and seek any other relief that may be available.
Such relief shall be in addition to other remedies available and shall not
constitute an election of remedies.

 

 

a)

Costs and Attorneys’ Fees. In the event that a dispute under this Agreement
arises, the prevailing party shall be entitled to recover its reasonable
attorney’s fees and costs incurred in pursuing or defending the matter.

 

 

b)

Indemnity. I agree to indemnify and hold the Company harmless from and against
(i) any and all claims, demands, proceedings, suits and actions against the
Company, and (ii) any and all losses, liabilities, damages, costs suffer by the
Company, resulting from any breach of this Agreement.

 

15.

General Provisions.

 

 

a)

Governing Law; Consent to Personal Jurisdiction. The laws of the state of Nevada
shall govern this Agreement. In any legal proceeding arising under this
Agreement, venue shall be in Washoe County, Nevada, and Employee consents to
personal jurisdiction in Nevada and Washoe County. The venue choice set forth
herein shall not limit or restrict the Company’s right, at its sole discretion,
to pursue the equitable, injunctive or specific performance remedies set forth
in this Agreement in any jurisdiction or venue where I may be found or where a
breach or threatened breach may or has occurred.

 

 

b)

Entire Agreement; Enforcement of Right. This Agreement sets forth the entire
agreement and understanding between the Company and me relating to the subject
matter herein and merges all prior discussion between us. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing signed by me and the CEO. No oral waiver,
amendment or modification will be effective under any circumstances whatsoever.
The failure by either party to enforce any rights hereunder will not be
construed as a waiver of any rights of such party. Any subsequent change or
changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

 

 

c)

Enforceability. The parties intend that the covenants contained in this section
shall be construed as a series of separate covenants. If any provision of this
Agreement is determined to be to be wholly or partially illegal, invalid,
contrary to public policy or unenforceable, the legality, validity, and
enforceability of the remaining parts, terms, or provisions shall not be
affected thereby, and said illegal, unenforceable, or invalid part, term, or
provision shall be first amended to give it/them the greatest effect allowed by
law and to reflect the intent of the parties. If modification is not possible,
such term shall be severed from this Agreement.

 

7

--------------------------------------------------------------------------------

 

 

 

d)

Successors. This Agreement will be binding upon my heirs, executors,
administrators and other legal representatives and will be for the benefit of
the Company, its successors, and its assigns.

 

 

e)

Assignment and Addition of Parties. I agree that this Agreement, specifically
including the non-compete, non-solicitation and confidentiality provisions, may
be assigned by the Company, including to a successor-in-interest to Company’s
business whether by sale of assets, stock, merger or otherwise, and I consent to
any such assignment. The assignment is supported by consideration, including my
employment, continued employment and/or the first 10% of any bonus I receive
from the Company.

 

 

 

Employee Acknowledgment

 

I acknowledge that I have read and understand the provisions of this Agreement,
and I have been given an opportunity for my legal counsel to review this
Agreement. I further acknowledge that the provisions of this Agreement are
reasonable, and I will fully and faithfully comply with this Agreement. Finally,
I acknowledge that I have entered into this Agreement freely and voluntarily and
not as the result of any threat, promise or undue influence made or exercised by
the Company or any other party.

 

 

 

Date: October 19, 2015

/s/ Randy E. Buffington

  Signature of Employeea       Randy E. Buffington   Print Name of Employee    
        Date: October 19, 2015 /s/ Stephen M. Jones   Stephen M. Jones,  
Executive Vice President & Chief Financial Officer    

 

8

--------------------------------------------------------------------------------

 

 

EXHIBIT 1

 

LIST OF PRIOR INVENTIONS, DISCOVERIES OR IDEAS

AND ORIGINAL WORKS OF AUTHORSHIP CREATED, DEVELOPED OR CONCEIVED BY THE EMPLOYEE
PRIOR TO BEGINNING EMPLOYMENT WITH THE COMPANY

 

--------------------------------------------------------------------------------

 

    IDENTIFYING NUMBER TITLE DATE OR BRIEF DESCRIPTION

 

                                             

 

 

 

 

 

 

 

 

 

X   I have no inventions, discoveries, ideas or original works of authorship.  
    N/A   Additional Sheets Attached.       X   I agree to immediately correct
or amend this list with written notification to the Company.

     

 

     

  Signature of Employee: /s/ Randy E. Buffington               Print Name of
Employee: Randy E. Buffington               Date: October 19, 2015    

     

 
 